Warner, Judge.
This was an action brought by the plaintiff against the defendant on an open account for wages. The jury, on the trial, found a verdict in favor of the plaintiff for the sum of $118 00. A motion was made for a new trial on the ground, that the verdict was contrary to law, contrary to the charge of the Court, and contrary to the evidence and the weight of the evidence. The Court overruled the motion, and the defendant excepted. The evidence was conflicting, and the jury were the proper judges as to the credibility of the testimony of the witness, and the weight to which it was entitled in view of their interest and relation to the parties. In such cases, the uniform ruling of this Court has been not to interfere with the verdict where no rule of law has been violated in submitting the facts to the jury, which probably might have produced a different result, the more especially when the presiding Judge, who tried the cause, is satisfied with the verdict. We find no error in this record which will authorize this Court to set aside the verdict and grant a new trial.
Let the judgment of the Court below be affirmed.